DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive. 
Beginning on page 7, the Applicant argues that Pitre does not discloses the calculation of a statistical value for the stress level of a group individuals. This argument is fully considered but is not convincing. The claim as currently recited requires a processor to receive personal information for each user in a group, to select individuals from the group, receive additional information for each user in the group, in the processing system generate a statistical value for the stress level of each user and receive information indicative of a stress modifying circumstance/event and to correlate it with the statistical value. As shown, the claim as recited does not require the method claim to output, display, transmit or even save the statistical value or the result of the correlation between the statistical value and the at least one of the stress modifying circumstances and the stress modifying event. The claim only requires a network to send various information to a processor which receives it to generate a statistical value to correlate it with other information received from the network. Therefore, the Applicant’s argument “disclosure of Pitre simply uses descriptive words, and not numerical values, to 
The Examiner also points to paragraph [0021] of the Pitre reference which recites “Mental state information of an individual or plurality of individuals is output through the API on the device. The output can include text, figures (*emphasis added*), images, video, and other data relating to the mental state or states of the individuals whose images were analyzed.” Therefore, the Examiner understands that Pitre has disclosed or at least teaches displaying the result in the display using text (as also pointed out by the Applicant), figures (which is said to be the mental state information of an individual or plurality of individuals), images, video, etc. 
Claims 3, 6, 31 and 32 depend from independent claim 1 and rely on the same reasons set forth above. For the reasons cited above, the Finality rejection of claim 1, 3, 6, 31 and 32 is maintained. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/             Examiner, Art Unit 3792                                                                                                                                                                                           
/REX R HOLMES/             Primary Examiner, Art Unit 3792